NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             IROBOT CORPORATION,
                   Appellant

                           v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

SHENZHEN ZHIYI TECHNOLOGY CO., LTD., DBA
                  ILIFE,
                Intervenor
          ______________________

                      2018-1690
                ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-1057.
                ______________________

                Decided: April 19, 2019
                ______________________

   WILLIAM M. JAY, Goodwin Procter LLP, Washington,
DC, argued for appellant. Also represented by DAVID
ZIMMER, Boston, MA.

   RONALD TRAUD, Office of the General Counsel, United
States International Trade Commission, Washington, DC,
argued for appellee. Also represented by DOMINIC L.
2                                IROBOT CORPORATION v. ITC




BIANCHI, WAYNE W. HERRINGTON, PANYIN HUGHES.

   NICHOLAS A. BROWN, Greenberg Traurig LLP, San
Francisco, CA, argued for intervenor. Also represented by
JONATHAN D. BALL, New York, NY.
                 ______________________

    Before DYK, MAYER, and BRYSON, Circuit Judges.
    Opinion for the court filed by Circuit Judge DYK.
    Dissenting opinion filed by Circuit Judge BRYSON.
DYK, Circuit Judge.
    Petitioner, iRobot Corporation (“iRobot”) appeals the
United States International Trade Commission’s (“ITC’s”)
final decision terminating its investigation regarding U.S.
Patent No. 9,486,924 (“the ’924 patent”). Because we agree
with the ITC’s construction of the claim term “instruc-
tions,” which iRobot agrees is determinative of infringe-
ment, we affirm.
                       BACKGROUND
    iRobot is the owner of the ’924 patent and the manu-
facturer of a line of cleaning robots, named Roomba®. The
’924 patent relates to such robots. Independent claims 1
and 12 of the ’924 patent, which are at issue in this case,
recite
      1. A method of cleaning a room, the method
         comprising:
         transmitting from a cleaning robot to a mo-
         bile phone a status of the cleaning robot; and
         receiving at the cleaning robot from the mo-
         bile phone, in response to an operator com-
         mand input at the mobile phone and at least
         in part indicative of a schedule, information
         including instructions configured to cause a
IROBOT CORPORATION v. ITC
                                                           3


         processor of the cleaning robot to execute a
         cleaning operation in the room according to
         the schedule, wherein executing the cleaning
         operation in the room according to the sched-
         ule comprises:
         leaving a stationary charging device at which
         the cleaning robot is docked according to the
         schedule, and
         navigating about a floor surface of a room.
                            *   *   *
      12. A method of controlling a cleaning robot to
          clean a room, the method comprising:
         initiating formation of a wireless communi-
         cation link between the cleaning robot and a
         mobile phone; and
         entering an operator command input into the
         mobile phone to cause the mobile phone to
         transmit, using the wireless communication
         link, information to the cleaning robot, the
         operator command input being at least in
         part indicative of a schedule, and the infor-
         mation comprising instructions configured to
         cause a processor of the cleaning robot to per-
         form operations including executing a clean-
         ing operation in the room according to the
         schedule, wherein executing the cleaning op-
         eration in the room according to the schedule
         comprises:
         leaving, according to the schedule, a station-
         ary charging device at which the cleaning ro-
         bot is docked, and
         navigating about a floor surface of the room.
4                                  IROBOT CORPORATION v. ITC




’924 patent, col. 12, ll. 51–64 (emphasis added); id. col. 13,
l. 32–col. 14, l. 3 (emphasis added).
    On May 23, 2017, the ITC instituted an investigation
under section 337 of the Tariff Act of 1930, 19 U.S.C.
§ 1337, based on a complaint filed by iRobot alleging in-
fringement of the ’924 patent. The Administrative Law
Judge (“ALJ”) construed the term “instructions,” which ap-
pears in independent claims 1 and 12 of the ’924 patent, to
mean “software program or machine executable code.” J.A.
49–58.
     Based on this construction, respondents Shenzhen
Zhiyi Technology Co., Ltd.; Shenzhen Silver Star Intelli-
gent Technology Co., Ltd.; Hoover Inc.; and Royal Appli-
ance Manufacturing Co. d/b/a TTI Floor Care North
America, Inc. (collectively, “respondents”) filed an unop-
posed motion for summary determination of non-infringe-
ment of the ’924 patent. Because the parties did not
dispute that the respondents’ accused products do not in-
fringe any claims of the ’924 patent under the ALJ’s con-
struction of “instructions,” the ALJ granted the
respondents’ motion. On January 16, 2018, the ITC deter-
mined not to review the ALJ’s initial decision, and the de-
cision therefore became final. iRobot appeals. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(6). We review
the ITC’s claim construction determinations de novo except
for subsidiary facts based on extrinsic evidence, which we
review for substantial evidence. Cisco Sys., Inc. v. Int’l
Trade Comm’n, 873 F.3d 1354, 1360 (Fed. Cir. 2017).
                        DISCUSSION
    On appeal, iRobot’s sole argument is that the claim
term “instructions” should have been construed to mean
“scheduling information,” as opposed to “program or ma-
chine executable code.” iRobot argues that its proposed
construction could include, for example, a simple instruc-
tion to begin the cleaning cycle.
IROBOT CORPORATION v. ITC
                                                                 5


     We conclude that the ITC’s claim construction was cor-
rect for several reasons. First, as the ITC found, “the plain
and ordinary meaning of ‘instructions’ in this field is ‘pro-
gram or machine executable code.’” J.A. 55. This would,
according to the ITC, require transmission of some form of
program or application that communicates to the robot’s
processor what to do. There is no indication in the specifi-
cation that the patentee intended to act as its own lexicog-
rapher to define “instructions” in a way inconsistent with
its plain meaning.
     Second, the specification contemplates that a mobile
phone would transmit programming information. The
summary of the invention begins by stating that “[t]he in-
vention provides a method and apparatus for configuring a
robotic device to operate according to a user defined sched-
ule.” ’924 patent, col. 2, ll. 34–36. The specification ex-
plains that a “scheduling application program” can either
be “pre-installed or [received from] a communication de-
vice” and that “upon a loading of a scheduling application
program . . . a user can enable the robotic device to run au-
tonomously according to the received scheduling infor-
mation.” Id. col. 4, ll. 48–51. The patent makes clear that
“[t]he communication device can also be used to load con-
figuration information such as a scheduling application
program . . . such that the robotic device can run autono-
mously without further user input upon storing user define
[sic] scheduling information.” Id. col. 5, ll. 58–63. The
specification elaborates at length about the sorts of “config-
uration information” that are transferred to the robotic
vacuum. See id. col. 6, l. 20–col. 7, l. 11; id. col. 7, l. 53–col.
8, l. 4. Such “configuration information” can include, for
example, “information 22 for upgrading the existing capa-
bilities of the robotic device or reprogramming the device
to carry out new tasks.” Id. col. 6, ll. 37–40. “Further up-
grading or reprogramming information 22 can include pro-
grams and applications allowing the robotic device to carry
out completely new tasks . . . or ‘learning’ programs and
6                                   IROBOT CORPORATION v. ITC




applications allowing the robotic device to adapt its own
programming based on information gained through carry-
ing out specified tasks.” Id. col. 6, ll. 46–53.
    Third, the parties agree that the “configuration infor-
mation” discussed throughout the specification refers to in-
formation that programs the robotic device—i.e.,
communicates how the robotic device should work. 1 We
therefore find it not insignificant that the claims also use
the term “configured” when referring to the “instructions”



    1    The dissent suggests that “configuration” does not
necessarily mean programming. Dissenting Op. 4–5. But
the specification equates “configured” and “programmed,”
’924 patent, col. 7, l. 53–54, and the patentee itself distin-
guished configuration information from scheduling infor-
mation and defines “configuration information” as
“information that tells the robot how to work, and includes
‘a scheduling application program’ that allows the robot,
once it receives and ‘stor[es] user define[d] scheduling in-
formation,’ to ‘run autonomously without further user in-
put,’” Blue Br. 6 (emphasis in original). The examples cited
by the dissent do not suggest otherwise. The dissent points
out that the term “configuration” is sometimes used to de-
note a physical arrangement, Dissenting Op. 5, but the
specification is consistent in using “configured” and “con-
figuration information” to mean “programmed” or “pro-
gramming,” see, e.g., ’924 patent, col. 6, ll. 37–40 (“The
configuration information 12 can also include information
22 for upgrading the existing capabilities of the robotic de-
vice to carry out new tasks.”); id. col. 7, ll. 57–58 (“The com-
munication device 12 can also be configured to
communicate scheduling information 16 to the robotic de-
vice.”). Compare id. col. 10, ll. 65–67 (“In the system con-
figuration 120 shown in FIG 6B, a mobile robotic device 104
is linked to a communication device 102 through a cable
122.”).
IROBOT CORPORATION v. ITC
                                                               7


transmitted to the robotic device. Though the language is
somewhat different—the claims refer to “instructions con-
figured,” whereas the specification refers to “configuration
information”—we conclude that use of the concept of “con-
figuration” to refer to the “instructions” of the claims sug-
gests that those “instructions” relate to programming the
robotic vacuum; in other words, that the “instructions”
transmitted comprise a “program or machine executable
code.”
     Fourth, the specification makes clear that “instruc-
tions” are only a subset of “information,” but that subset
must be transmitted. Both the claims and the specification
contemplate the transmission of scheduling information
from the mobile device to the robotic vacuum that does not
fall within the definition of “instructions.” See, e.g., id. Fig.
7 (depicting the transmission of “scheduling information”
separate from the transmission of “configuration infor-
mation”). But the claims require the transmission of “in-
formation including instructions,” as well as other selected
information. Id. col. 12, l. 57 (emphasis added); accord id.
col. 13, ll. 40–41 (“information comprising instructions”).
And the specification states that “[i]n various embodiments
of the invention the transmitted information can include
control and scheduling information, control and configura-
tion information, or control, configuration, and scheduling
information.” Id. col. 3, ll. 50–53. In other words, “instruc-
tions” are a subset of “information,” which must be in-
cluded in the information transmitted from the mobile
device to the robotic vacuum. Even though other “schedul-
ing information” can be transmitted, which is not “instruc-
tions,” the claims are not satisfied without communicating
the “instructions” subset of such “information.”
     Finally, the claims are not designed to coincide with
the broad scope of the specification. iRobot argues that the
claims of the ’924 patent must be understood to require
transmission of “scheduling information” because the spec-
ification discloses embodiments wherein “scheduling
8                                   IROBOT CORPORATION v. ITC




information,” but not a “program or machine executable
code,” are transmitted to the robotic vacuum. The pa-
tentee, like the dissent, relies partly on Figure 7, which dis-
closes, in some instances, the transmission of scheduling
information absent the transmission of a program. Id. Fig.
7. But the fact that Figure 7 discloses embodiments where
programming information is not transmitted is of no signif-
icance here. We are unconvinced that the claims must be
coextensive with the specification. The ’924 patent is a con-
tinuation of U.S. Patent Application No. 11/166,891 (“the
’891 application”), which included claims of much broader
scope than those at issue here. For example, the ’891 ap-
plication included one independent claim directed to only
“communicating the scheduling information from the re-
mote device to the robotic device,” ’891 application, cl. 6,
and another directed to the transmission of “information”
that comprises “at least one of configuring the robotic de-
vice and providing scheduling information for the robotic
device,” id. at cl. 11 (emphasis added). Given that the ’924
patent and its parent application have an identical specifi-
cation, and because the ’891 application was filed with
claims relating to a breadth of embodiments wherein the
“information” transmitted to the robotic device is some-
thing other than a “program or machine executable code,”
we find no reason to construe the claims here such that
they are coextensive with the specification.
                        CONCLUSION
    Because we agree with the ITC’s construction of the
term “instructions,” we hold that the ITC did not err in
granting summary determination of non-infringement and
dismissing the investigation as to the respondents. We
therefore affirm.
                        AFFIRMED
                            COSTS
    No costs.
        NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               IROBOT CORPORATION,
                     Appellant

                            v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

SHENZHEN ZHIYI TECHNOLOGY CO., LTD., DBA
                  ILIFE,
                Intervenor
          ______________________

                       2018-1690
                 ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-1057.
                ______________________

BRYSON, Circuit Judge, dissenting.
    The technology in this case is not complex, and for the
most part the patent is easy to parse. The problem resides
principally in a single claim term, the word “instructions.”
Unfortunately, that term appears for the first time in the
claims (except for two usages in an entirely different con-
text in the specification), and the meaning of the term is
therefore not immediately apparent. The International
Trade Commission’s administrative law judge construed
2                                  IROBOT CORPORATION v. ITC




the claim to have the technical meaning of “software pro-
gram or machine executable code,” and this court today
agrees with that construction. I would read the term as
having a non-technical meaning such as “directions,” “com-
mands,” or “orders.” The difference leads to a different con-
struction of independent claims 1 and 12 of the ’924 patent
and a difference in outcome for this appeal. I therefore re-
spectfully dissent.
    Independent claims 1 and 12 require a user to enter a
command into a mobile phone that is “at least in part in-
dicative of a schedule.” Information is then sent from the
phone to the cleaning robot. That information includes “in-
structions configured to cause a processor of the cleaning
robot” to execute a cleaning operation. The “command” en-
tered into the phone corresponds to the “instructions” sent
by the phone to the robot.
    Figure 7 of the ’924 patent makes clear that it is not
necessary that the “instructions” sent by the phone to the
robot include a downloadable software program or applica-
tion. Instead, the instructions can be a simple direction to
begin the cleaning process or to do so at a particular time.
Figure 7 notes that the communication device, such as a
mobile phone, can load configuration information, such as
a scheduling application, in the robotic device. See Fig. 7,
step 146 (“Store Configuration Information (e.g., Schedul-
ing Application) in Robotic Device”). That step is “[o]nly
necessary,” Figure 7 explains, if the pertinent configura-
tion information is “not already installed” on the robotic de-
vice. Then, in separate steps, the user can enter scheduling
information into the communication device (step 150), and
that scheduling information can be transmitted to the ro-
botic device (step 154), after which the robotic device can
operate autonomously according to the scheduling infor-
mation (step 158).
    The best interpretation of Figure 7 and the portion of
the specification that describes it (’924 patent, col. 11, line
IROBOT CORPORATION v. ITC                                    3


42, through col. 12, line 28) is that the scheduling infor-
mation is distinct from the scheduling application that is
either already installed in the robot or is installed from the
communication device before the entry of the “scheduling
information.” The specification explains that for a robotic
device without a pre-installed scheduling application pro-
gram, or a robotic device needing reprogramming, “the
communication device can be used to load the required con-
figuration information into the robotic device.” ’924 patent,
col. 11, ll. 42-46. At that point, the robotic device is “ready
for use.” Id., col. 11, ll. 53-54.
    The next step, according to the specification, is that the
communication device “can be used to provide scheduling
information or direct control information into the robotic
device.” Id., col. 11, ll. 57-60. The scheduling information
is then loaded and stored in the robotic device’s memory,
which enables the robotic device to “run autonomously,
based on this stored scheduling information.” Id., col. 11,
line 65, through col. 12, line 4.
    Read in light of those portions of the specification, the
claim limitation “instructions configured to cause a proces-
sor of the cleaning robot” to execute a cleaning operation is
most naturally interpreted as referring to the scheduling
information that is sent from the communication device to
trigger the operation of the cleaning application that has
previously been loaded into the robot.
    The administrative law judge’s construction of the term
“instructions” is limited to a program or application that is
downloaded from the mobile phone, which is referred to as
“configuration information” in the patent. The administra-
tive law judge’s construction does not include signals that
4                                 IROBOT CORPORATION v. ITC




simply direct the robot’s processor to clean according to a
schedule. 1
    That construction seems to me to be incorrect. All that
is required by the claim language is that the information
sent from the mobile phone to the robot’s processor include
“instructions configured to cause” the robot’s processor to
execute a cleaning operation. Absent any indication that
the term “instructions” was being used as a term of art—
and there is no such indication in the specification—the
plain meaning of that claim limitation is that the message
sent from the mobile phone must cause the robot to clean
as directed by that message.
    Obviously, the signal sent from the mobile phone must
be in a form that can be understood by the processor. That
is not to say, however, that the signal must be in the form
of a “program” or an application. It can be as simple as a
direction to clean “now,” or to clean “according to the pre-
viously installed schedule,” or to begin a cleaning cycle
within a designated period of time.
    The parties agree that the patent contemplates that
the mobile phone can send programming information to the
robot’s processor. The question posed by the claim con-
struction issue is whether the signals sent to the robot’s
processor must be in the form of programming information.
In my view, the language of the claims and the relevant
discussion in the specification indicate that they do not.




    1   Although the scope of the reference in the adminis-
trative law judge’s opinion to “machine executable code”
was not entirely clear, the Commission’s lawyer acknowl-
edged at oral argument that the administrative law judge
used the term “machine executable code” in a restrictive
sense, requiring that the mobile phone download a pro-
gram or application to infringe.
IROBOT CORPORATION v. ITC                                    5


     The intervenor focuses on the use of the term “config-
ured” in the phrase “instructions configured to cause a pro-
cessor of the cleaning robot” to execute a cleaning
operation. According to the intervenor, the use of that term
invokes the term “configuration information” that is used
in the specification to refer to information that configures
the robot’s processor by programming it. But the terms
“configured” and “configuration” are used numerous times
in the specification, not always in reference to the software
programming or machine executable code. Throughout the
specification, for example, the patent refers to the “config-
uration” of various components of the system, including the
mobile phone, the mobile phone display, and the system as
a whole. In those contexts, the term is not used to refer to
programming or machine executable code. See, e.g., ’924
patent, col. 5, line 66, through col. 6, line 1 (referring to
“one possible configuration of a combined scheduling tool
and communication device”); id., col. 10, ll. 19-21 (referring
to a display on the mobile phone that is “configured to show
information received from a robotic device”); id., col. 10, ll.
31-32 (referring to user inputs that “are configured to pro-
vide direct control commands to a mobile robotic device”).
Thus, it seems clear that the patent uses the term “config-
ured” to refer to any arrangement of components that per-
forms a particular function, and does not restrict the use of
that term to software programs or machine executable
code.
    Even if the term “configured” is interpreted to mean
“programmed,” that does not mean that the “instructions”
that are “configured to cause a processor of the cleaning
robot to perform” a cleaning operation must consist of a
program or application that is downloaded to the robot’s
processor. Sending programmed instructions is quite dif-
ferent from sending the program or application itself.
    Because I interpret the contested claim language as ap-
plying to a system in which the command that is entered
at the mobile phone and transmitted to the robot’s
6                                IROBOT CORPORATION v. ITC




processor must simply direct the processor to cause the ro-
bot to execute a cleaning operation, I disagree with the
claim construction adopted by the administrative law
judge. I would therefore reverse the Commission’s sum-
mary determination of non-infringement.